DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 6, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,120,096. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of the instant application is drawn to an airborne electromagnetic survey system configured for geophys
U.S.  Application No. 17/239,534
U.S. Patent No. 10,120,096
1. An airborne electromagnetic survey system configured for geophysical prospecting comprising:
a frame with a frame front section opposite a frame tail section, the frame configured to be lifted and towed by an aircraft via a tow arrangement during survey operation in air in a flight direction and with a flight speed, the frame configured to support a transmitter coil that is configured to transmit an magnetic moment for geophysical prospecting, 
wherein the frame comprises multiple frame segments, at least one of the frame segments comprising
a first connection and a second connection for connecting to another one of the frame segments,
a structural support providing a rigid structure between the first connection and the second connection, and
a frame segment surface providing the frame segment with an aerodynamic profile, wherein the aerodynamic profile is configured to provide aerodynamic properties to the frame, and wherein when the frame is towed by the aircraft via the tow arrangement during the survey operation in the flight direction, the frame has substantially a fixed frame shape and is substantially in a fixed operational orientation.  
 
 
 
 
 
 

1. An airborne electromagnetic survey system configured for geophysical prospecting comprising: 
a transmitter frame with a frame front section opposite a frame tail section, the transmitter frame configured to be lifted and towed by an aircraft via a tow arrangement during survey operation in air in a flight direction and with a flight speed, the transmitter frame configured to support a transmitter coil that is configured to transmit an magnetic moment for geophysical prospecting, 
wherein the transmitter frame comprises multiple connectable frame segments, at least one of the frame segments comprising
a first connection and a second connection configured to form respective rigid connections between the at least one of the frame segments and two other ones of the frame segments that are adjacent the at least one of the frame segments;
a structural support providing a rigid structure between the first connection and the second connection, wherein the transmitter frame is a substantially rigid frame when the frame segments are connected; and 
a frame segment surface enclosing the structural support, and providing the at least one of the frame segments with an aerodynamic profile, wherein the aerodynamic profile is configured to provide aerodynamic properties to the transmitter frame, and wherein when the transmitter frame is towed by the aircraft via the tow arrangement during the survey operation in the flight direction, the transmitter frame has substantially a fixed frame shape and is substantially in a fixed operational orientation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0115489 to Morrison et al. (hereinafter Morrison) in view of US 2011/0001480 to Kuzmin et all (hereinafter Kuzmin) (both references cited in IDS dated 07/06/2021).
Regarding independent claim 1, Morrison discloses an airborne electromagnetic survey system configured for geophysical prospecting (Figs. 1 and 4, system 100) comprising:
a frame (Fig. 4, aerodynamic coil frame 120, para. 0024) with a frame front section (at least frame 134) opposite a frame tail section (at least frame 136) , the frame configured to be lifted and towed by an aircraft via a tow arrangement during survey operation in air in a flight direction and with a flight speed (Fig. 1, at least tow and latch assembly 102 and tow cable 110, at least para. 0023), the frame configured to support a transmitter coil (loop coil 116) that is configured to transmit an magnetic moment for geophysical prospecting, wherein the frame comprises multiple frame segments (coil frame 120 includes frames 130, 132, 134, and 136), at least one of the frame segments comprising
a first connection and a second connection for connecting to another one of the frame segments,
a structural support providing a rigid structure between the first connection and the second connection (Figs. 6 and 7, inner frame member 12A, para. 0028), and
a frame segment surface providing the frame segment with an aerodynamic profile (Fig. 4, aerodynamic coil frame 120), wherein the aerodynamic profile is configured to provide aerodynamic properties to the frame, and wherein when the frame is towed by the aircraft via the tow arrangement during the survey operation in the flight direction (Fig. 1, aircraft tows frame 120), the frame has substantially a fixed frame shape and is substantially in a fixed operational orientation (frame 120 has a fixed frame shape and is fixed in operational orientation).
Illustrated below are Figs. 1, 4 and 7 of Morrison, marked and annotated, for the applicant’s reference.

    PNG
    media_image1.png
    508
    745
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    525
    753
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    843
    689
    media_image3.png
    Greyscale

Morrison fails to disclose that the coil is a transmitter coil configured to transmit a magnetic moment for geophysical prospecting.
However, Morrison discloses that some geophysical surveying methods are active in that the equipment is used to transmit a signal to a targeted area, and then measure a response to the transmitted signal (at para. 0006).  That is, Morrison suggests that the system can include a transmitter coil configured to transmit a magnetic moment for geophysical prospecting.
Furthermore, in the same field of endeavor, Kuzmin discloses a transmitter coil system used in the field of airborne geological mapping (at para. 0002).  Kuzmin further discloses providing a tow assembly for an airborne electromagnetic surveying system, comprising: providing a transmitter coil; providing a plurality of tubular frame members; serially connecting the plurality of tubular frame members in a loop to form a transmitter coil frame that supports the transmitter coil (at para. 0014).  Accordingly, Kuzmin discloses a transmitter coil configured to transmit a magnetic moment for geophysical prospecting.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morrison as taught by Kuzmin.  This would have been done or provide an active and reliable survey system, as taught by Kuzmin at least at para. 0030.
Morrison also fails to disclose a first connection and a second connection for connecting to another one of the frame segments. 
Kuzmin discloses each of the tubular sections 20 and 22 has an male insert termination tube 24 having an outer diameter 26 protruding at one end, and a female receptacle 25 at the other end such that the sections 20, 22 can be assembled in end to end mating fashion to form the transmitter coil frame (at para. 0039).  Accordingly the male insert termination tube and the female receptacle correspond to the first and second connections.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morrison as taught by Kuzmin.  This would have been done or provide a reliable connection system between the segments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
US 2012/0293177 to Dodds discloses a  receiver coil assembly for performing geophysical surveys, including a hollow outer shell defining a continuous internal passage that forms a loop; a multiturn receiver air coil extending around the continuous internal passage; and a first cored coil comprising multiturn solenoid windings about a ferromagnetic core, the first cored coil having a sensing axis in a different direction than a sensing axis of the air coil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858